Case 3:19-cv-01662-BEN-JLB Document 22 Filed 09/11/20 PageID.195 Page 1 of 2



 1   XAVIER BECERRA                                     Video or Telephonic Appearance
     Attorney General of California                     Requested
 2   State Bar No. 118517
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
     State Bar No. 126009
 4   JOHN D. ECHEVERRIA
     Deputy Attorney General
 5   State Bar No. 268843
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102-7004
      Telephone: (415) 510-3479
 7    Fax: (415) 703-1234
      E-mail: John.Echeverria@doj.ca.gov
 8   Attorneys for Defendant Xavier Becerra, in
     his official capacity as Attorney General of
 9   the State of California
10                     IN THE UNITED STATES DISTRICT COURT
11                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13   RUSSELL FOUTS et al.,                     3:19-cv-01662-BEN-JLB
14                                  Plaintiff, DEFENDANT’S NOTICE OF
                                               MOTION AND MOTION FOR
15                v.                           SUMMARY JUDGMENT
16   XAVIER BECERRA, in his official         Date:            October 19, 2020
     capacity as Attorney General of the     Time:            10:30 a.m.
17   State of California,                    Courtroom:       5A
                                             Judge:           Hon. Roger T. Benitez
18                                Defendant. Action Filed:    September 1, 2019
19
20        TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
21   RECORD:
22        PLEASE TAKE NOTICE that, on October 19, 2020, at 10:30 a.m., or as
23   soon thereafter as the matter may be heard, in Courtroom 5A of the above-titled
24   court, located at 221 West Broadway, San Diego, California 92101, Defendant
25   Xavier Becerra, in his official capacity as the Attorney General of the State of
26   California (“Defendant”), shall and hereby does move this Court for summary
27   judgment under Federal Rule of Civil Procedure 56(a). Defendant brings this
28   motion because California’s restrictions on civilian possession of billies, see Cal.
                                               1
      Defendant’s Notice of Motion and Motion for Summary Judgment (3:19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 22 Filed 09/11/20 PageID.196 Page 2 of 2



 1   Penal Code § 22210, comports with the Second Amendment of the United States
 2   Constitution.
 3        This motion is based on this Notice of Motion and Motion for Summary
 4   Judgment, the accompanying Memorandum of Points and Authorities, the
 5   accompanying Expert Report and Declaration of Brian Fichtner, the accompanying
 6   declaration of undersigned counsel, the accompanying Request for Judicial Notice,
 7   the pleadings and papers on file in this action, and such further evidence, both oral
 8   and documentary, that may be offered at the time of the hearing on this motion.
 9        In light of the ongoing COVID-19 pandemic, and the need for undersigned
10   counsel to travel from San Francisco, counsel respectfully requests leave to appear
11   at the hearing on Defendant’s motion by video conference or telephonic conference,
12   as the Court prefers.
13   Dated: September 11, 2020                     Respectfully submitted,
14                                                 XAVIER BECERRA
                                                   Attorney General of California
15                                                 MARK R. BECKINGTON
                                                   Supervising Deputy Attorney General
16
17                                                 s/ John D. Echeverria
18                                                 JOHN D. ECHEVERRIA
                                                   Deputy Attorney General
19                                                 Attorneys for Defendant Xavier Becerra,
                                                   in his official capacity as Attorney
20                                                 General of the State of California
21
22
23
24
25
26
27
28
                                               2
      Defendant’s Notice of Motion and Motion for Summary Judgment (3:19-cv-01662-BEN-JLB)
